DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 24th, 2021.
Applicant's election with traverse of the restriction requirement in the reply filed on May 24th, 2021 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden to examine both Inventions 1 and 2.  This is not found persuasive because Applicant’s assertion is simply incorrect.  A serious search burden does, in fact, exist.  As noted in the previous restriction requirement, Inventions 1 and 2 are independent or distinct and there would be a serious search and/or examination burden if restriction were not required due to their mutually exclusive cooling structures. In this instance, Invention 2 requires a distinct motor cooling inlet structure arranged in communication with an orifice and passage of a motor rotor shaft.  Invention 1 does not require such particulars.  Additionally, Invention 2 (the subcombination) has a separate utility of cooling motor components outside of and away from bearings. Due to these mutually exclusive cooling arrangements, the inventions require different fields of search (e.g., searching the different classes/subclasses noted in the previous restriction requirement and employing different search queries).  Additionally, as noted in the restriction requirement, the prior art applicable to one invention would not likely be applicable to another invention, and the inventions are likely to raise different non-prior art issues under 35 U.S.C. .
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-17 will be examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “first and second orifices”; this renders the claim indefinite because the required structure is not made clear.  In this instance, Claim 12 already recites “an orifice” at line 4.  Thus, when Claim 13 recites “first and second orifices”, ambiguity arises as to how many orifices are required in the invention.  In particular, it is not clear whether Claim 13 is attempting to define the previously recited “orifice” of Claim 12, or if Claim 13 is attempting to introduce two new orifices altogether.  Additionally, it is ambiguous and confusing to recite “an orifice” in an independent claim and then later recite “a first orifice” in a dependent claim.  For all of these reasons, Claim 13 is rendered indefinite.  For purposes of examination herein, the Examiner has interpreted Claim 13 as introducing two new orifices altogether, for a total of three orifices in the recited invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-13 & 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,931,304 to Beers et al.

    PNG
    media_image1.png
    600
    901
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    606
    690
    media_image2.png
    Greyscale

	In regards to independent Claim 12, and with particular reference to Figures 1-2 shown immediately above, Beers et al. (Beers) discloses:

(12)	A compressor (10; Fig. 1) comprising: a rotor (36) driven by a drive shaft (30) and configured to compress air (Beers discloses refrigerant gas, and thus, is clearly capable of compressing air; see also col. 2, lines 55-56); and a motor (22) for driving the drive shaft, the motor including a motor rotor shaft (58), wherein the motor rotor shaft includes an orifice (the axially extending orifice containing flow 50b, at the left end of Fig. 1) in fluid communication with a passage between the motor and the drive shaft (i.e. the axial passage extending between motor rotor 38 and drive shaft 30, denoted by leftward arrows in the center of Fig. 1; col. 3, 

In regards to Claim 13, Beers further discloses a thrust bearing (54) for facilitating rotation of the drive shaft, the thrust bearing including a thrust shaft (at lead line 54 in Fig. 1) and a thrust plate (adjacent to lines 54a & 54b in Fig. 1), the thrust shaft including first and second orifices (see flow arrows 50b in Figs. 1-2; it is shown how the flow 50b passes axially leftward through a first orifice after passing radially through a plurality of circumferentially spaced second orifices).
In regards to Claim 15, Beers further discloses a bearing cooling air inlet (where the two cooling flows 50a & 50b originate/split, as clearly seen in Figs. 1-2; see also col. 3, lines 21-23), wherein the bearing cooling air inlet is in fluid communication with the passage (clearly shown by the flow arrows 50b).
In regards to Claim 16, Beers further discloses a first journal bearing (56) downstream from the motor and a second journal bearing (56) upstream from the motor (apparent in Fig. 1), wherein the orifice is downstream from the second journal bearing (apparent in Fig. 1), and wherein the first and second journal bearings (56) are configured to facilitate rotation of the shaft (apparent in Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beers (applied above) in view of US 2013/0243619 to Lugo et al.
In regards to Claim 14, Beers discloses the compressor of claim 13, including first and second orifices (as noted above), wherein the first orifice has a larger cross-sectional area than the second orifice (apparent in Fig. 1).  Beers does not specifically disclose that a ratio of a cross-sectional area of the first orifice to a cross-sectional area of the second orifice is between about 3.5 and 4.0.
eleven second orifices 44, the final area ratio d3/d4 takes into the account the total area of all eleven orifices 44 (see para. 37 of Applicant’s specification), which results in a final area ratio of 3.96, thereby meeting the claim limitation).  Lugo’s thrust bearing is used in a similar application as Beers, and Lugo discloses that such an arrangement provides reliable distribution of fluid between the thrust bearing surfaces and the radial bearing surface thereof (paras. 1-3).  Therefore, to one of ordinary skill desiring an improved thrust bearing with reliable fluid distribution therein, it would have been obvious to utilize the techniques disclosed in Lugo’s in combination with those seen in Beers in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Beers’ first and second thrust bearing orifices to have the 3.96 area ratio disclosed in Lugo in order to obtain predictable results; those results being improved distribution of fluid between the thrust and radial bearing surfaces thereof.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beers (applied above).
In regards to Claim 17, Beers discloses the compressor of claim 12, including the orifice and passage, wherein the orifice is larger in cross-sectional area than the cross-sectional area of the passage (apparent in Fig. 1).  However, Beers does not specifically disclose that a ratio of the cross-sectional area of the orifice to a cross-sectional area of the passage is between about 3.00 and 3.50.  In this instance, the courts have held that where the only difference between the prior art and the claimed invention is .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please also see US 2014/0357176 to Beers, US 2006/0061222 to McAulliffe, and US 8,622,620 to Beers, each of which discloses a motor-driven compressor having a motor cooling air path.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC